DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s arguments, filed 9/26/2022 have been considered but are moot in view of new ground of rejection necessitated by the amendment.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2,4-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tong Wei et al. (DE 10-2018-119663) in view of Vandenbrink (US 2003/0026009).
Regarding claim1, Tong discloses a device for detecting a vehicle’s environment, the device comprising; a lower surface configured to face a road surface (e.g., device/camera 24 in fig. 1), an upper surface configured to face away from the road surface (e.g., upper side of the device/camera as shown in fig. 1), a mount (e.g., fig. 1, summary of the disclosure, section starting with, A vehicle is also provided, the vehicle includes a body, At least one camera is mounted to the body ...), a boom connected to the mount (e.g., the side mirror including the camera as shown in figs. 1-2 consider as a boom), wherein the mount has an attachment point for attaching the device to a part of a body of the vehicle (e.g., attachment point for attaching the device is implicit in fig. 1, for attaching the device/camera to the body of the vehicle), and wherein the boom comprises at least one camera for a lane keeping function (e.g., side mirror including the camera as shown in figs. 1-2).
Tong is silent in regards to, wherein the boom is movable relative to the mount via a pivot point, and wherein the boom comprises an antenna, each of the camera and the antenna being movable relative to the vehicle when the boom pivots.
Vandenbrink in the same field of endeavor (e.g., figs. 1-4, abstract, paragraphs 0008-0009,0023-0028) teaches the boom, e.g., mirror assembly 10 shown in the figs. consider as a boom, which is movable relative to the mount 20 via a pivot point 29, e.g., L-shaped arm and is pivotally mounted to the mounting bracket, and comprises an antenna 40 and also includes a camera 42.
In view of the above; it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Vandenbrink, into the identifying road condition system of Tong, in order to extend the field of view by pivotal movement about the support between an inboard position and an extended outboard position, as suggested by the reference.
Regarding claim 2, the combination of Tong and Vandenbrink teach the device according to claim 1, wherein at least one second camera is located in the mount (e.g., cameras 42, fig. 1, paragraph 0026 of ‘009).
necessitated by the teaching of the above references. However, for further clarification; examiner takes official notice to indicate that, mount contain a printed circuit board that has connecting ports for the lines, is known in the conventional prior art of the record, such as Birnbaum et al. (US 10074894). As shown in figs. 2-9b, abstract, col. 2, lines 60-col. 3, lines 10, col. 4, lines 49-63, col. 13, lines 24-43) teaches a mount containing a printed circuit board PCB with connection ports.
Therefore; it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the mount as disclosed by the above references in accordance with the teaching of Birnbaum, for connection purpose.
Regarding claim 4, the combination of Tong and Vandenbrink teach the device according to claim 1, wherein the at least one camera is located adjacent to the lower surface of the device on the boom (e.g., fig. 1 of ‘663).
Regarding claim 5, the combination of Tong and Vandenbrink teach the device according to claim 1, wherein the mount has a projection (e.g., element 20 in figs. 1-2 of ‘009), wherein the boom is attached to the projection (e.g., element 18 in figs. 1-2 of ‘009), and wherein the projection partially covers the boom (e.g., figs. 1-4 of ‘009).
Regarding claim 6, the combination of Tong and Vandenbrink teach the device according to claim 1, wherein the mount and the boom form a planar surface on the lower surface of the device (e.g., fig. 1 of ‘663, also figs. 1-2 of ‘009).
Regarding claim 7, the combination of Tong and Vandenbrink teach the device according to claim 1, wherein the boom is configured such that it can be folded in and out in relation to the mount (e.g., figs. 1-4, paragraphs 0025,0028 of ‘009).
Regarding claim 8 and 18, the combination of Tong and Vandenbrink teach, wherein the boom has a horn-shaped extension on a side facing away from the mount (e.g., element 18 in figs. 1-2 of ‘009), and wherein the antenna is located in the extension (e.g., antenna 40 in fig. 1 of ‘009). 
Vandenbrink, e.g., figs. 1-2, clearly shows antenna 40 is located in the horn shaped extension 18. But is silent to explicitly indicate at least a portion of the antenna is located vertically above a horizontal portion of the boom.
However, the above feature considers as an obvious design choice based on the desired application, since the location is not patentably significant feature, and further the antenna 40 as taught by ‘009 is located on the horn-shaped extension and being used for the same purpose as claimed.
Regarding claim 9, the combination of Tong and Vandenbrink teach a vehicle comprising the device of claim 1, wherein the mount for the device is connected to a part of the vehicle's body at the attachment point (e.g., fig. 1 of ‘663 and figs. 1-4 of ‘009).
Regarding claims 11 and 19, the limitations claimed are substantially similar to claim 1 above, and has been addressed in the above claim 1. As for the additional limitation, wherein the boom comprises an antenna (e.g., antenna 40 of ‘009) spaced from the camera (e.g., antenna 40 and camera 42 in ‘009 are spaced a part), and as for the antenna being located at an end of the boom, consider as an obvious design choice based on the desired application, since the location is not a patentably significant feature, and further the antenna 40 as taught by ‘009 is located on the horn-shaped extension and being used for the same purpose as claimed.
Regarding claims 12-17 and 20, the limitations claimed are substantially similar to claims 2-7 above, and has been addressed in the above claims 2-7.
Allowable Subject Matter
6.	Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate or fairly suggest, boom is designed to carry lines form the camera and antenna to the
mount, and specifically; wherein the mount contains a printed circuit board that has connecting ports for the lines, as specifies in claim 3, and disclosed in paragraph 0033 of the disclosure. 
	Claim 10 is objected by virtue of dependency to the above claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/inerviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482